PER CURIAM.
Appellant’s sentence under section 958.-04, Florida Statutes (1985), the Youthful Offender Statute, of four years incarceration followed by ten years probation, with the first two years of the probationary period to be served on community control, is improper because (1) it violates the six year limitation provided in that statute and (2) because it was a downward departure from the recommended guidelines sentence of four and one-half to five and one-half years incarceration and clear and convincing written reasons for such departure were not provided by the trial court as required by Florida Rule of Criminal Procedure 3.701(d)(11) for a departure sentence. See State v. Evans, 503 So.2d 985 (Fla. 5th DCA 1987).
Appellant’s sentence is vacated and the cause is remanded for the imposition of a guidelines sentence or a proper departure sentence.
SENTENCE VACATED; CAUSE REMANDED.
ORFINGER, SHARP and COWART, JJ., concur.